Citation Nr: 0520390	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left hip 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran testified before the undersigned at a Travel 
Board hearing in April 2005.  A transcript of that hearing 
has been associated with the claims folder.

Review of the claims folder reveals that a claim for service 
connection for a back disorder is reasonably raised by the 
record.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (VA 
must read claim documents in a liberal manner so as to 
identify and adjudicate all claims reasonably raised by the 
record whether or not formally claimed in the VA 
application); accord Akles v. Derwinski, 1 Vet. App. 118 
(1991).  This claim has not been developed or adjudicated by 
the RO.  It is therefore referred to that office for the 
appropriate action. 

The issue of service connection for a left foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal concerning the left hip. 

2.  There is no competent evidence of a current diagnosis of 
any left hip disorder. 


CONCLUSION OF LAW

Service connection for a left hip disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in August 2002, the RO advised the 
veteran of the evidence needed to substantiate a claim for 
service connection and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what evidence or information the veteran was responsible to 
provide.  In addition, the May 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The 
statement of the case, as well as supplemental statements of 
the case dated in April 2004 and September 2004, also include 
additional explanation of the evidentiary criteria for 
establishing service connection for the left hip disorder at 
issue.  Accordingly, the Board is satisfied that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO sent VCAA notice in August 2002, before the January 2003 
rating decision on appeal, such that there is no conflict 
with Pelegrini.  

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the VCAA 
notice letter to the veteran does not specifically contain 
this request, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  That letter specifically identified 
certain evidence that the RO would secure.  It also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asks the veteran to provide any other additional evidence.  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In addition, with respect to the content of the VCAA notice 
provided to the veteran, the Board emphasizes that neither 
the veteran nor his representative have made any allegation 
or showing of prejudicial error.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Therefore, no further discussion as to VCAA notice is 
warranted. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and all private medical 
records as identified and authorized by the veteran.  The 
Board emphasizes that the veteran has not identified any VA 
medical records relevant to his left hip claim.  The duty to 
assist extends to obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  Lacking any 
indication that he has had VA treatment relevant to the left 
hip claim, the Board finds no basis to delay adjudication of 
the instant appeal to search for VA medical records.  
Finally, the Board observes that the RO has not secured a 
medical examination with respect to the left hip claim.  
However, as discussed below, there is insufficient evidence 
to trigger this assistance requirement.  38 U.S.C.A. 
§ 5103A(d).  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for a left hip disorder, 
which he alleges is related to his left foot disorder.  The 
Board finds that the claim must be denied.  Service 
connection requires evidence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, medical records from R. Kenney, M.D., 
indicate that the veteran complained of pain in the left hip 
area.  However, there is no objective evidence of any 
underlying disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The veteran, as a lay 
person, is not competent to offer an opinion as to whether a 
current left hip disability exists or its appropriate 
diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Absent competent evidence of a current 
disability, the Board finds that the preponderance of the 
evidence is against service connection for a left hip 
disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Board notes, as discussed briefly above, there is 
evidence to suggest that the veteran has a lumbar spine 
disorder.  That claim has been referred to the RO for 
development and adjudication.   


ORDER

Service connection for a left hip disorder is denied.  


REMAND

The veteran seeks service connection for a left foot 
disorder.  He alleges that he suffered a left foot injury in 
service when a truck ran over it or when a truck tire fell on 
it.  Service medical records confirm that the veteran 
received treatment in June 1970 when a tire dropped on his 
left foot.  The assessment was musculoskeletal pain; there 
was no evidence of fracture.  During the April 2005 Travel 
Board hearing, the veteran submitted a January 2005 VA 
outpatient podiatry treatment record.  During the visit, the 
veteran related that, while on active duty, a truck tire fell 
on his left foot.  The assessment after physical examination 
and X-rays included flattening of the second metatarsal head, 
whether the physician indicated was "consistent with 
posttraumatic arthritis, probably (sic) etiology, injury in 
1970 while in Germany."  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  In this case, although the January 2005 VA 
outpatient record provides a nexus between a facet of the 
veteran's left foot disorder and service, the opinion is not 
based on a complete review of all available medical evidence, 
to include service medical records.  However, the evidence is 
sufficient to trigger VA's duty to obtain a medical 
examination and opinion, based on a complete review of the 
claims folder, to determine the nature and etiology of the 
veteran's left foot disorder. Id.  To that end, a remand is 
required.   
 
In addition, VA outpatient medical record submitted indicated 
that he was returned to the podiatry clinic.  Therefore, it 
appears that additional VA medical records relevant to the 
claim for a left foot disorder remain outstanding.  VA's duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  On remand, the RO should obtain the 
veteran's complete VA medical records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
complete treatment records, including all 
podiatry records and 
X-rays, from the VA Medical Center in 
Wichita.  

2.  After obtaining the VA records, to 
the extent available, the RO should 
arrange for the veteran to be scheduled 
for a podiatry examination to determine 
the nature and etiology of any left foot 
disorder present.  The RO should advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner is asked to conduct a 
physical examination of the veteran's 
left foot, as well as a review of the 
claims folder, with particular attention 
to his service medical records (in the 
manila envelope) and the January 2005 VA 
outpatient podiatry note.  First, the 
examiner should provide a diagnosis for 
any left foot disorder present.  Second, 
for each diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the left foot 
disorder is related to the veteran's 
period of service.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  All opinions provided should include 
a complete explanation.  If the examiner 
is unable to provide a requested opinion 
without resorting to speculation, the 
examination report should so state. 



3.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


